By the Court,

Nelson, C. J.
It is sufficient to say that the statute vests the commissioners with a discretionary poioer to allow the claim, or such part thereof as they shall deem to be reasonable," if they shall be satisfied that the officers making such claim have been subjected to costs, &c., while’ acting in good faith in the discharge of their duty. Having a right thus to exercise a discretion in the matter, the remedy by mandamus is inappropriate. The legislature alone can revise the decision of the commissioners.
Motion denied.